Citation Nr: 0924410	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  03-22 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating in excess of 70 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO rating decision 
that continued the 30 percent rating for the service-
connected PTSD.  

During the pendency of the appeal, a June 2005 Decision 
Review Officer (DRO) decision increased the rating to 50 
percent, effective on March 8, 2001, the date of the 
Veteran's claim for increase.  

Then, a January 2008 decision by the DRO assigned a 70 
percent disability rating for his service-connected PTSD, 
effective on March 8, 2001.  He was noted to have been 
assigned a total rating based on individual unemployability 
due to service-connected disability, effective on August 12, 
2004.  

Inasmuch as a rating higher than 70 percent for the service-
connected PTSD is available, and inasmuch as a claimant is 
presumed to be seeking maximum available benefit for a given 
disability, the claim for higher ratings, as reflected on the 
title page, remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

The Veteran requested and was scheduled for a VA 
videoconference hearing in June 2009 but failed to report for 
that hearing and provided no explanation for not appearing at 
the hearing.  The Board will therefore proceed with his 
appeal as though the request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.704(d). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected PTSD currently is not shown to be 
productive of total occupational and social inadaptability.  


CONCLUSION OF LAW

The criteria for the assignment a rating in excess of 70 
percent for the service-connected PTSD are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R.   §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130 
including Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In June 2005, after the rating decision on appeal, the RO 
sent the Veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the Veteran had an opportunity to respond prior 
to the issuance of the March 2006 Supplemental Statement of 
the Case (SSOC).  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that an April 2002 letter and the June 
2005 letter satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained that the claimant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The April 2002 and June 2005 letters advised the Veteran that 
VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the June 2003 Statement of the 
Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
Veteran in February 2007.  Further, the Board's decision 
herein denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the April 2002 and June 
2005 VCAA letters were in substantial compliance with the 
first and fourth requirements of Vazquez-Flores to the extent 
that the Veteran was notified that he needed to submit 
evidence of worsening that could include specific medical 
evidence, as well as lay evidence from other individuals.  

The Board is aware that the April 2002 and June 2005 VCAA 
letters did not provide the type of notification set forth in 
the second and third requirements of Vazquez-Flores.  
However, the Veteran's May 2002, September 2004, and December 
2007 VA examinations involved studies that paralleled the 
relevant diagnostic criteria.  

These studies, as well as the Veteran's access to his VA 
examination reports (indicated in his representative's June 
2009 statement, as the claims file had been reviewed by the 
representative), reflect that a reasonable person could have 
been expected to understand in this case what was needed to 
substantiate the claim.  

Moreover, as the Veteran discussed his service-connected 
disability in terms of relevant symptomatology and the 
functional effects of his disabilities on his everyday life 
in support of his claim during his examinations, the Board is 
satisfied that he had actual knowledge of what was necessary 
to substantiate the claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the June 2003 Statement of the 
Case was followed up by DRO decisions and a Supplemental 
Statement of the Case in January 2009, representing VA action 
that served to render any pre-adjudicatory notice error non-
prejudicial.  Vazquez-Flores, slip op. at 9.  

For all of these reasons, the Board finds that any notice 
errors in light of Vazquez-Flores are not prejudicial, as the 
"administrative appellate process" has rendered such errors 
non-prejudicial.  Id. at 46-47; see also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007) (for a determination that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair").  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in May 2002, 
September 2004, and December 2007.  

Finally, the Veteran was scheduled for a hearing but failed 
to shows; therefore, it will be treated as he waived his 
right to a hearing before the Board.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of PTSD.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2008).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  


The October 2002 RO rating decision continued the Veteran's 
30 percent disability rating.  During the pendency of the 
appeal, a June 2005 DRO decision increased the Veteran's 
disability rating to 50 percent, effective March 8, 2001, the 
date of the Veteran's claim for increase.  Then a January 
2008 DRO decision granted the Veteran a 70 percent disability 
rating for his service-connected PTSD, effective March 8, 
2001.  

At the May 2002 VA examination, the Veteran reported working 
for 32 years at the same company and just retiring  and 
feeling that the job was becoming too much hassle and 
pressure.  He reported anxiety, upset stomach, restlessness 
and tension.  He was preoccupied with flashbacks and 
television coverage of the current war made him breakdown.  
He preferred to stay away from people and was practically 
housebound.  

On examination, the Veteran was uneasy and restless but 
became more at ease.  His speech was initially pressured, and 
he was easily excited and aroused.  He could not handle any 
disagreement with people and easily became guarded and 
suspicious and remained hypervigiliant and guarded most of 
the time.  He had good contact with reality and maintained 
reasonably good eye contact, showing no signs of delusional 
ideas or thought disorder.  

Each time he indulged in recollections the flashbacks were 
vivid and they made him very nervous and jumpy.  Television 
triggered anxiety and apprehension which made him sleep 
poorly at night.  He seemed to show a short fuse and a 
propensity for outbursts of rage and aggression.  He 
demonstrated a propensity for becoming emotionally 
sentimental and breaking down.  He constricted his social 
activity to the point that he could tolerate; however, he did 
not  mingle with people outside the family and had very few 
leisure activities.  During the interview, he demonstrated  
poor tolerance for pressure and stress.  

The Veteran showed no signs suggestive of visual or auditory 
hallucinations.  He maintained reasonably good intellectual 
capacity and showed no difficulty in comprehension.  During 
the examination, he maintained his attention and showed no 
signs of memory deficit for remote or recent events and his 
judgment was fair and his affect was appropriate.  His mood 
appeared to be low but there were no signs suggestive of any 
contemplation of suicidal or homicidal ideations.  

The VA examiner assigned a Global Assessment of Functioning 
(GAF) score of 65 and a GAF of 70 for the past year.  

In July 2002, the Veteran's private psychologist stated that 
he had treated the Veteran for three years until his 
employment in 2001.  The Veteran never talked about 
socializing with people and was left alone being viewed as 
someone "not to mess with."  There were many altercations 
with his boss, who eventually just let the Veteran do his own 
thing.  

Throughout his treatment, the Veteran complained of numerous 
sleep problems and was hypervigiliant like he was always on 
guard duty.  He was very frightened that he would lose 
control of himself and the anger and emotion he experienced 
in battle would return.  He continued to re-experience 
horrific events.  His psychologist diagnosed chronic, severe 
PTSD.  

The Veteran had a VA examination in September 2004, when he 
stated that he continued to shy away from people and often 
became jumpy and quite nervous at night; he experienced 
nightmares and bad dreams.  He was pretty much reclusive and 
stayed homebound.  

During the examination, the Veteran appeared to be guarded, 
tense and hypervigiliant at times.  As time went on, he 
seemed to be more at ease and was not irritable, agitated or 
excitable.  Under pressure, he became antsy and nervous, and 
his face became flushed.  He did not maintain good eye 
contact.  Otherwise he was in good touch with reality showing 
no signs of delusional ideas or any thought disorder.  He was 
in good orientation to time, place, and person, and there 
were no signs suggestive of auditory or visual 
hallucinations.  He did not sleep well and responded to 
little noises.  He was afraid to get involved with other 
persons because interactions with others generated pressure 
and stress and he would likely resort to alcohol.  His affect 
was flat and mildly depressed; otherwise, he did not 
verbalize suicidal or homicidal ideations.  There were no 
signs suggestive of any memory deficit for recent or remote 
events and his judgment was fair.  He was assigned a current 
GAF score of 50 and a past GAF score of 65 for that year.  

At a December 2007 VA examination, the Veteran reported 
continuing to have trouble with his flashback memories.  His 
facial expressions were somewhat tense, restless and flushed, 
and he was unkempt and unshaved.  He was cooperative and 
willing to give a full account of himself.  When he talked 
about past experiences he became a little anxious and 
fidgety.  He was hypervigiliant and guarded all the time and 
he was attentive with a short attention span and became 
impatient easily.  His psychomotor activity showed that he 
easily became excited and agitated and his speech was a 
little pressured.  

Otherwise, there was no loosening of association of ideas, 
and his thought process was coherent and goal directed.  
Flashback memories brought back some apprehension.  He did 
not have any delusional thoughts or paranoid ideation and was 
free from hallucinations.  His affect was euthymic but his 
mood and energy level was low.  He tended to be guarded and 
easily irritable, and his impulse control was somewhat 
compromised.  He denied any suicidal or homicidal ideation.  

The VA examiner assigned the Veteran a current GAF score of 
45 and a GAF score of 55 for the past year. 

The ratings for the service-connected PTSD have been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:

A rating of 30 percent is assignable for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

After a careful review of the Veteran's VA examinations, 
treatment notes, and statements the Board finds that the 
service-connected PTSD does not warrant a higher schedular 
rating in excess of 70 percent.  

Although some of the Veteran's medical evidence showed 
significant impairment, it does not fully meet the criteria 
for total occupational and social impairment, i.e., gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The Board finds that the evidence does not show that he 
experiences total occupational and social impairment.  The 
Board notes that the Veteran does not currently work; 
however, he retired after 32 years of working at the same 
place.  

In addition, the Veteran was already granted a total 
disability rating based on individual unemployability due to 
his service-connected disabilities (TDIU) due to all of his 
service-connected disabilities.  
 
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

GAF scores between 61 and 70 reflect some mild symptoms (e.g. 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

The Board notes that the GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the evaluation issue; rather, the GAF 
score must be considered in light of the actual symptoms of 
the Veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. § 4.126(a).  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  On review, extraschedular 
consideration is not required in this case.  


ORDER

An increased rating in excess of 70 percent for the service-
connected PTSD is denied.   


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


